DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “surface wave launcher” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim  16 requires a “longitudinal central axis” – while this is valid for comparing the inlet and outlet relative to other chamber portions, there is no specific direction related to “longitudinal” beyond the relative arrangement of components and therefore the term is indefinite. 
Claim limitation “surface wave launcher” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The term is known very broadly in the art, but the Office can find no specific definition that would reasonably serve to limit and set forth the metes and bounds for the term in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 19 contains the trademark/trade name Pyrex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the 
Claims 20 and 21 require a surface wave launcher “with a frequency”, but a frequency is normally a set point but it is not clear as written if the applicants are requiring a particular structure or a particular set point.
Regarding claim 25, the claim requires a chemical precursor that is “a crystalline metal oxide derivative precursor”, but, while the limitation is intended use, this is overly broad as it is not clear the extent of the list of compounds that would operably be such precursors because the precursor is claimed by the end product.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 20, 21, 24-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choquet (2017/0032939).
	Choquet teaches a plasma post discharge deposition device comprising:
- a gas source with a substrate inlet, see Fig. 4 and related text, particularly wherein the substrate (F) enters through one end,

- the inlet and outlet define a longitudinal axis as depicted, 
- a dielectric tube between the gas source and deposition chamber – see wherein per Fig. 3 particularly there is a tube (3) along with the microwave applicator (4) that is configured to confine a plasma discharge as per Figs. 1 and 2 and including a discharge zone as depicted.  Regarding the tube being a “dielectric tube” while the art is silent on the specific material, it would be an obvious selection of material to apply a “dielectric” for the tube in order that the tube be insulated from the surrounds and even other chambers.  Further as per MPEP 2144.07, the selection of a known material is prima facia obvious without a showing of criticality and in this case to select a dielectric material would have been obvious.
	In regard to the dielectric tube comprising a discharge zone and a central zone, the zones are considered to be the result of an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The structure of the apparatus of Choquet includes the capability of forming a central and discharge zone and therefore meets the claim requirements of the 
	In regard to the surface wave launcher, the term, as indicated above, is not specifically defined, therefore the microwave applicator of the prior art is held to meet the claim requirements of a surface wave launcher and its equivalents, as it is capable of generating a plasma discharge.
Regarding claims 17 and 18, as per above, the control of the system is intended use of the apparatus.  The control of the plasma device (surface wave launcher) to produce a certain temperature would have been a use of the same structure.
Regarding claims 20 and 21, Choquet teaches a frequency of 2.45 GHz [0005], though the selection of a particular setting is intended use of an apparatus.
Regarding claims 24-26 and 29, as Choquet teaches a gas being injected [0039], as the use of a particular gas is intended use, the limitation is met.  Further Choquet broadly teaches any reactive gases, therefore including multiple reactive gases that would operably include, as a matter of intended use, a precursor gas a doping gas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939).
	Regarding claim 19, the selection of a known material for its intended use is prima facia obvious without a showing of criticality, see MPE 2144.07.  
Regarding claims 22 and 23, the prior art is silent on the separation distance but as per MPEP 2144.04 IV. A. a selection of size/proportion is prima obvious without a showing of criticality.  In this case, there is no demonstrated criticality of the deposition chamber being 6cm from the surface wave launcher.
Regarding claim 24, Choquet is silent on any specific gas (or any gas) being used for the microwave (surface launcher), but examiner takes Official Notice that it is well known to apply an inert gas with a microwave source in order to generate plasma.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939) in view of Popa (2013/0129907).
The teachings of Choquet are described above, teaching a deposition system, but not teaching the use of an ultrasonic system or a nanoparticle delivery system.
Popa teaches that it is operable to include an ultrasonic sprayer in a deposition system [0120] and further that the use of such a device allows metal nanoparticles to be incorporated into a film [0252].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ultrasonic sprayer of Popa in the apparatus of Choquet as it would allow for nanoparticles to be incorporated into a layer. As per [0028], Choquet is open to multiple gas supply devices.
The teachings meet the requirements of claims 27 and 28.  Further to claim 29, the selection of the particular precursors is again an intended use of the apparatus, but the claim is combined with the teachings of Popa because the ultrasonic system would allow for the operability of applying a compound such as gold trihydrochlorate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715